DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on January 19, 2021 is acknowledged.
Claims 9 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 9 and 10 directed to inventions non-elected without traverse.  Accordingly, claims 9 and 10 have been cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, singularly or in combination, at least the limitation “implanting an ion into a given region corresponding to a transistor in a detected pixel such that the transistor does not turn on at a time of display operation of the display panel” in combination with other elements of the base claim 1. US 2010/0128060 to Ukita et al. (hereinafter “Ukita”) and US 2017/0108749 to Fan et al. (hereinafter “Fan”) appear to be the closest prior art.  Ukita describes the use of a laser beam to carry out a blackening process when a bright point in a liquid crystal display apparatus is visible in an image display inspection.  Ukita uses the laser beam to break the electrical connection between the source electrode and the pixel electrode, or to cause the source electrode and the common wiring to be short-circuited to one another.  Ukita does not describe or suggest the use of an ion implantation process to disable the transistor of a detected defective pixel as claimed.  Fan describes a femtosecond (pulsed) laser process to convert a bright pixel into a dark pixel in which the electrical connection between the data line and the pixel electrode of the bright pixel is removed, so the voltage provided by the data line to the pixel electrode would be stopped, and the voltage of the pixel electrode would become zero volts.  Fan further describes the deposition of metal (e.g., tungsten) atoms to form a metal film that creates a short circuit between the pixel electrode and the common electrode of the defective pixel.  Fan does not describe or suggest the use of an ion implantation process to disable the transistor of a detected defective pixel as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference A (US 2017/0108749) is cited as being related to a method for correcting defect with turning a defect of a pixel, such as a bright point, in a display panel into a black point to correct the defect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811